Table Of Contents As filed with the Securities and Exchange Commission on September 24, 2015 Registration File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cesca Therapeutics Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of Incorporation or organization) Primary Standard Industrial Classification Code Number 94-3018487 (I.R.S. Employer Identification Number) 2711 Citrus Road Rancho Cordova, CA 95742 (916) 858-5100 (Address, including zip code, and telephone number, including Area Code of Registrant’s principal executive offices) Robin C. Stracey Chief Executive Officer 2711 Citrus Road Rancho Cordova, CA 95742 Telephone: (916) 858-5100 Facsimile: (916) 858-5199 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: David C. Adams, Esq. Daniel B. Eng, Esq. Weintraub Tobin Chediak Coleman Grodin 400 Capitol Mall, Eleventh Floor Sacramento, CA 95814 Telephone: (916) 558-6000 Facsimile: (916) 446-1611 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Largeaccelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registration(1) Proposed maximum offering price per share(
